LEMMON, Justice,
concurring.
In his application for post-conviction relief relator makes no showing that the subpoenaed witness who could not be served for his trial at the address given has now been located. Therefore, even if his trial attorney had asked for (and obtained) a continuance, there is no showing that the result would have been different in a trial after the continuance. Moreover, relator’s alibi testimony that he was at a birthday party at the time of the crime could have been corroborated by other witnesses from the party. Relator fails to meet the prejudice prong of Strickland v. Washington, 466 U.S. 668, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984).